DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II (Claims 5-12) in the reply filed on December 12, 2021 is acknowledged. Claims 1-4 and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.   Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The requirement is deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunting for Speed, searching for the fastest lubes on the planet, Velonews.com, Feb, 2014, pages 64-66) in view of Berman et at (Graphene: a new emerging lubricant, Materials Today, Volume 17, Number 1, Jan/Feb 2014, pages 31-41).
Regarding claim 5-6, Velonews teaches a method of protecting a bicycle chain by submerging the chain in a molten composition (page 66, section: methods).  The composition can be a paraffin wax.  
Berman teaches that graphene can be used as a lubricant in combination various fluids (Berman, page 40) and in amounts of 0.075 wt. % (Berman, page 40).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the graphene of Berman as an additive to the paraffin wax of Velonews.  One would have been motivated to do so in order to receive the expected benefit of reducing friction (Berman, page 40) and performing better than molybdenum as an anti-friction materials (Berman, page 32).
Given the low amount of the graphene, the amount of paraffin wax can be calculated to be greater than 65 wt. %. 
Regarding claim 8, Velonews indicates that the only component in the wax is paraffin (page 66), no water is added to the composition.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunting for Speed, searching for the fastest lubes on the planet, Velonews.com, Feb, 2014, pages 64-66) in view of Berman et at (Graphene: a new emerging lubricant, Materials Today, Volume 17, Number 1, Jan/Feb 2014, pages 31-41) with evidence provided by American Petroleum Institute (API), Waxes and Related Materials,  Jan 2011)
The discussion regarding Velonews and Berman in paragraph 4 above is incorporated here by reference.
Regarding claim 7, Velonews teaches that the lubricant can be a type of paraffin wax called slack wax (page 65).  As evidenced by API, slack wax is a paraffin wax which has an oil content which ranges from 2 to 30 % by mass (page 7). An oil is liquid at room temperature.
Claims 9-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunting for Speed, searching for the fastest lubes on the planet, Velonews.com, Feb, 2014, pages 64-66) in view of Berman et at (Graphene: a new emerging lubricant, Materials Today, Volume 17, Number 1, Jan/Feb 2014, pages 31-41) and Highland OldGit (Youtube Wax treatment on MTB Chain video: https://www.youtube.com/watch?v=-b4gFqhj1Pc, April 2017).
Regarding claim 9-10, Velonews teaches a method of riding a bicycle with a chain by first submerging the chain in a molten composition (page 66, section: methods and applying paraffin).  The composition can be a paraffin wax.  Velonews teaches that additives such as PTFE or molybdenum (page 65, center column) can be added to good lubrication effect, however, it fails a) to teach the addition of graphene.  It also fails to teach that b) the bicycle is a mountain bike.
Regarding a) above, Berman teaches that graphene can be used as a lubricant in combination various fluids (Berman, page 40) and in amounts of 0.075 wt. % (Berman, page 40).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the graphene of Berman as an additive to the paraffin wax of Velonews.  One would have been motivated to do so in order to receive the expected benefit of reducing friction (Berman, page 40) and performing better than molybdenum as an anti-friction materials (Berman, page 32).
Given the low amount of the graphene, the amount of paraffin wax can be calculated to be greater than 65 wt. %. 
Regarding b) above, Highland Oldgit teaches using a paraffin wax/paraffin oil mixture (0:30 time stamp) on his mountain bike chain (Title).  The bike was ridden off road through the woods (1:00 time stamp).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the bike of modified Velonews be a mountain bike as taught by Highland Oldgit.  One would have been motivated to do so in order to repel most of the watery mud from an off road bike ride (Highland Oldgit, 1:25 time stamp).
Regarding claim 12, Velonews indicates that the only component in the wax is paraffin (page 66), no water is added to the composition.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunting for Speed, searching for the fastest lubes on the planet, Velonews.com, Feb, 2014, pages 64-66) in view of Berman et at (Graphene: a new emerging lubricant, Materials Today, Volume 17, Number 1, Jan/Feb 2014, pages 31-41), Highland OldGit (Youtube Wax treatment on MTB Chain video: https://www.youtube.com/watch?v=-b4gFqhj1Pc, April 2017) with evidence provided by American Petroleum Institute (API), Waxes and Related Materials,  Jan 2011)
The discussion regarding Velonews, Berman and Highland OldGit in paragraph 6 above is incorporated here by reference.
Regarding claim 11, Velonews teaches that the lubricant can be a type of paraffin wax called slack wax (page 65).  As evidenced by API, slack wax is a paraffin wax which has an oil content which ranges from 2 to 30 % by mass (page 7). An oil is liquid at room temperature.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764